Citation Nr: 1004075	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-40 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Evaluation of service-connected tinnitus.

3.  Effective date for the grant of service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 2000 to March 2004.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In a July 2007 decision, the Board 
denied service connection for tinnitus.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2009 decision, the 
Court reversed the Board's decision denying service 
connection for tinnitus and found the Veteran entitled to 
service connection for tinnitus.  The Court remanded this 
matter to the Board for the limited purpose of determining 
the appropriate disability rating and effective date for the 
Veteran's claim.  

The issues of evaluation for service-connected tinnitus and 
the effective date for the grant of service connection for 
tinnitus are remanded to the RO.  The Veteran will be 
notified if further action is required on his part.  


FINDING OF FACT

Pursuant to the Court's August 2009 decision, tinnitus is 
presumed to have had its origins in service.  


CONCLUSION OF LAW

Tinnitus is presumed to have been incurred or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Tinnitus, as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

The Court, in its August 2009 decision, found that the 
Veteran's tinnitus did not manifest during service but did 
manifest within the one year presumptive period.  It further 
found that the presumption had not been rebutted.  Based upon 
the Court's findings and its holding that service connection 
is warranted, service connection for tinnitus is granted.  


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, further assistance is not 
required to substantiate that element of the claim.


ORDER

Service connection for tinnitus is granted.  


REMAND

As noted above, the Court, in its August 2009 decision, 
reversed the Board's July 2007 decision denying service 
connection for tinnitus and found that service connection for 
tinnitus was warranted.  Granting service connection for this 
condition resolves the entire issue on appeal.  Grantham v. 
Brown, 114 F.3d 1156, (Fed. Cir. 1997).  The Court then 
remanded the matter to the Board for a determination of an 
appropriate disability evaluation and effective date for the 
Veteran's now service-connected tinnitus.  

Because the RO has not addressed the appropriate disability 
evaluation and effective date of the award of service 
connection for tinnitus in the first instance, the Board will 
remand these matters to the RO for a determination as to an 
appropriate disability evaluation and the assignment of an 
effective date for service connection.  


Accordingly, the case is REMANDED for the following action:

The RO should assign a disability 
evaluation for the service-connected 
tinnitus and an effective date for the 
grant of service connection for tinnitus.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


